DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the application filed on May 10, 2021. Claims 1-20 were presented, and are pending examination.
Drawings
The drawing filed on May 10, 2021 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11, 13-16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. (US PGPUB No. US 20190082239 A1), hereinafter, Webster, in view of Klappert et al. (US PGPUB No.  20170332124), hereinafter, Klappert, further in view of Dote et al. (US PGPUB No. 20090005010), hereinafter, Dote.
Regarding claim 1:
Webster teaches:
	A method for obtaining and distributing user-generated content (UGC) to content providers providing [[Over-The-Top (OTT)]] video content over the Internet (Fig. 4 shows a method for obtaining and distributing user-generated content (UGC) to broadcast system (content provider). Paragraph 150 talks about internet streaming broadcast), comprising:
 providing a content Uniform Resource Locator (URL) in the [[OTT]] video content from an [[OTT]] content provider, the content URL being linked to [[a container associated with]] the [[OTT]] video content (paragraph 0025, lines 5-11,  teaches providing a vanity URL (content URL) linked to the show (video content) as stated “This disclosed technology allows broadcasters to use a white-label consumer sharing experience dropped into programming through a vanity URL or other logical address displayed as a digital onscreen image ("broadcast bug") during a show. It provides the consumer audience with seamless content creation including compelling branded filters”);	 
storing [[the container]] on a server of a content system (Paragraph 0156, lines 5-8, states “In some implementations, client computing devices 1005A-D can supply user-generated content to Server computing devices 1010 and 1020”); 
receiving, [[in the container]], via the content URL, UGC from a plurality of user devices of a plurality of users (paragraph 0144 states “User-generated content can be received at broadcast administrative system 400, via consumer device interfaces 100 and through step 2B”. Paragraph 0016 and 0032 discusses about plurality of users and user devices); 
providing, to the [[OTT]] content provider, access to the UGC [[in the container]] (paragraph 0145 discusses the broadcast system performs different operations on the user-generated content);
Paragraph 0144, lines 2-4, states “In some implementations, at least some of the user-generated can be generated by users on mobile devices for inclusion in broadcast media”);   
providing an interface that enables the plurality of users to communicate the UGC from the user  devices, in real-time, to the  [[OTT]] content provider (paragraph 0033, lines 1-4, states “The implementation of a Consumer Device Interface (100) may be a mobile website accessed standalone, through an HTML iframe, a mobile app webview, a native app library, a standalone app, a collection of APIs, etc.”); and
incorporating, by the [[OTT]] content provider, at least some of the UGC into the [[OTT]] video content, in real-time during the presentation of the [[OTT]] video content (paragraph 0025, lines 14-18, states “The broadcaster uses an interface to see all content the consumer audience creates in real-time and instantly moderates, curates, and allows spot media to be immediately created for use within the broadcast show, broadcast commercial, and/or streamed media”).
While Webster teaches content provider and video content (Webster teaches content provider as stated in paragraph 0047, lines 1-4, states “Broadcast Television Shows (800), Broadcast Commercials (810), Media Streaming Platforms (820) are some example destinations for the highly augmented UGC Spot Media”). Paragraph 0150, lines 3-7, states “In some implementations, at least some of the provided user-generated content is incorporated in a broadcast presentation, such as a television episode broadcast, a commercial, a movie, an Internet streaming broadcast, etc.”. Webster teaches Internet streaming; however, Webster does not explicitly disclose that those content are delivered Over-the-Top (OTT)),
Webster does not explicitly teach OTT content provider and OTT video content. 
Klappert teaches OTT content provider and OTT video content (paragraph 0004, lines 6-7, states “the media assets are available from a plurality of over-the-top content providers”. paragraph 0120, lines 14-16, teaches OTT content include OTT video content, in paragraph 0120, as stated “Examples of OTT content providers include YOUTUBE, NETFLIX, and HULU, which provide audio and video via IP packets”).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Webster to incorporate the teaching of Klappert to include OTT content provider to provide OTT video content. One would be motivated to so since OTT content provider can deliver OTT video content without the involvement of a multiple-system operator in the control or distribution of the OTT video content (see paragraph 0058 of Klappert).
While Webster teaches the content URL being liked to video content, storing the video content on server system of content system, receiving, via the content URL, UGC from a plurality of user devices of a plurality of users, providing, to the content provider, access to the UGC (as shown above),
Webster does not explicitly teach:  [[the content URL being linked to]] a container [[associated with the OTT video content]]; storing the container on [[a server of a content system]]; [[receiving]], in the container, [[via the content URL, UGC from a plurality of user devices of a plurality of users]]; [[providing, to the OTT content provider, access to the UGC]] in the container (Webster teaches all the elements, as shown above, except the container).
- Dote teaches:
 the content URL being linked to a container (paragraph 0032, lines 50-53, teaches URL linked to a container as stated “The containers can be located at a network location and a URL representing each container as well as URLs representing each attachment can be generated”);
storing the container on a server of a content system (paragraph 0044, lines 6-7, teaches creating a container in a repository as stated “a user creates a container in the content repository 205”);
receiving, in the container, via the content URL, UGC (paragraph 0033, lines 7-9, teaches the container receive content as stated “The user can enable one or more containers in the repository to receive and store content transmitted to the container by the user and by other members with whom the user wishes to share the contents of the container”);
providing access to the UGC in the container (see at least paragraph 0044 discussing providing access to the content of the container to plurality of users).
 It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Webster to incorporate the teaching of Dote to about creating container linked to a URL for storing UGC in and accessing UGC from the container. One would be motivated to do so since container can be used to provide isolated storage for different UGC and controlled access of the UGC (see at least paragraphs 0021 and 22 of Dote).
As to claim 2, the rejection of claim 1 is incorporate. Webster, in view of Klappert and Dote, teaches all the limitations of claim 1 as shown above.
Webster, in view of Klappert, teaches OTT video content (see claim 1 rejection as shown above).
Webster further teaches:
 further comprising:  2including a link image in the [[OTT video]] content (paragraph 0025, lines 5-9, states “This disclosed technology allows broadcasters to use a white-label consumer sharing experience dropped into programming through a vanity URL or other logical address displayed as a digital onscreen image ("broadcast bug") during a show”);  
3scanning the link image by the user device; and 4enabling the interface in response to the link image (paragraph 0032, lines 15, teach such logical address can be a QR code which is scanned by user device to activate the interface as stated in the same paragraph, line 10-11, “These interfaces are arrived at via a wide variety of activation methods”).
As to claim 3, the rejection of claims 1 and 2 are incorporate. Webster, in view of Klappert and Dote, teaches all the limitations of claims 1 and 2 as shown above.
(paragraph 0032 teaches consumer device interface presented to the user through variety of activation method states “These interfaces are arrived at via a wide variety of activation methods. These may include but are not limited to: email, shared or promoted social network posts from consumers or broadcasters, chat messaging systems ("chatbots"), online ads, incorporation in mobile apps, vanity URLs, QR codes, physical ads, packaging, persistent physical installations, and various forms of television programming”).
Webster does not explicitly teach a graphical user interface (GUI).
Klappert teaches a graphical user interface (GUI) (paragraph 0056, lines 13-14, teaches graphical user interface as stated “Interactive media guidance applications may generate graphical user interface screens”).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Webster and Klappert to incorporate the teaching of GUI. One would be motivated to use a GUI for the content system to navigate, locate and select content (paragraph 0056, lines 13-16, of Klappert).
As to claim 4, the rejection of claim 1 is incorporate. Webster, in view of Klappert and Dote, teaches all the limitations of claim 1 as shown above.
Webster, in view of Klappert, teaches OTT content provider and OTT video content (see claim 1 rejection as shown above).
Webster further teaches wherein access to the UGC provided to the [[OTT]] content provider is provided through an API in a format customized for the [[OTT]] content provider (paragraph 0031, lines 4-9, states “Access to that media within networks is governed by access control systems. Storage of metadata of consumers, user-generated-content, processing systems, and administrative systems is stored in machine operating system images, hard-disks, and/or database repositories. Access to these is provided by APIs and limited by access control systems”. Paragraph 0046, lines 9-22, discusses customizing format as stated “In some implementations the signal may be accompanied with metadata and/or Spot Media as a push into the Broadcaster Media System's (700) content management system via an API the Broadcaster Media System (700) provides. In other implementations the metadata may be pushed but may refer to Spot Media available at 3.sup.rd-party networked cloud storage vendors. The defined endpoints for push and/or pull systems, the protocol and scheme for addressing those endpoints, the locations of those endpoints, their request and response formats, and their access credentials are all variations on methods to deliver the Spot Media from the Broadcast Processing System (500) to the Broadcaster Media System (700) as soon as it is available”)
As to claim 5, the rejection of claim 1 is incorporate. Webster, in view of Klappert, teach all the limitations of claim 1 as shown above.
Webster further teaches wherein content URL is obtained by the user device via a social media application (paragraph 0032, lines 10-13, states “These interfaces are arrived at via a wide variety of activation methods. These may include but are not limited to: email, shared or promoted social network posts from consumers or broadcasters)
As to claim 6, the rejection of claims 1 and 5 are incorporate. Webster, in view of Klappert and Dote, teaches all the limitations of claims 1 and 5 as shown above.
Webster, in view of Klappert, teaches OTT video content (see claim 1 rejection as shown above).
Webster further teaches wherein the [[OTT]] video content is gaming content (paragraph 00163, line 1-3, states “Another example would be allowing fans at home while watching live sports events to submit their own "fan cam" celebrations for goals, costumes, etc.”).
Regarding claim 11:
Webster teaches:
(see Fig.1 and Fig.6 and paragraphs 0026,156): 
a plurality of user devices of a plurality of users; a user device processor in each of the userparagraph 0156, lines 4-4, states “Environment 1000 can include one or more client computing devices 1005A-D, examples of which can include device 900”. Fig. 5 shows the device 900 has CPU, program memory, and data memory. See paragraphs 0151, 0152, 0153, 0154, 0155 for detail description of each element) to
capture UGC generated by each user device, and upload the UGC (Paragraph 0144, lines 1-4, states “At block 1104, process 1100 can receive multiple pieces of user-generated content. In some implementations, at least some of the user-generated can be generated by users on mobile devices for inclusion in broadcast media”);
 an [[OTT]] content server (paragraph 0156, lines 5-8, states “In some implementations, client computing devices 1005A-D can supply user-generated content to Server computing devices 1010 and 1020”);
 an [[OTT]] content processor in the [[OTT]] content server; an [[OTT]] content memory [[storing a container]]; non-transitory computer readable media storing code that causes the OTT content processor to execute instructions (paragraph 0157, lines 4-5, states “Server computing devices 1010 and 1020 can comprise computing systems, such as device 900”. Fig. 5 shows the device 900 has CPU, program memory, and data memory) to: 

(see at least paragraph 0032 discussing about consumer device interface);
receive the uploaded UGC, and provide the UGC to the [[OTT]] video content provider for incorporation of the UGC into the [[OTT]] video content, in real-time during the presentation of the [[OTT]] video content (paragraph 0025, lines 14-18, states “The broadcaster uses an interface to see all content the consumer audience creates in real-time and instantly moderates, curates, and allows spot media to be immediately created for use within the broadcast show, broadcast commercial, and/or streamed media”):
an [[OTT]] content provider server; an [[OTT]] content provider processor in the [[OTT]] content  provider server; an [[OTT]] content provider memory; non-transitory computer readable media storing code that causes the [[OTT]] content provider processor to execute instructions  (Fig. 5 shows hardware configuration with memory, processor to execute instruction that can be used as provider server) to: Page 5 of 19Appl. No. 16/280,893Attorney Docket No.: 101471-1127542 Amdt. dated September 18, 2020 Response to Office Action of March 19, 2020 
provide a content Uniform Resource Locator (URL) in the [[OTT]] video content from the [[OTT]] content provider, the content URL being [[linked to the container]] and associated with the OTT video content (paragraph 0025, lines 5-11,  teaches providing a vanity URL (content URL) linked to the show (video content) states “This disclosed technology allows broadcasters to use a white-label consumer sharing experience dropped into programming through a vanity URL or other logical address displayed as a digital onscreen image ("broadcast bug") during a show. It provides the consumer audience with seamless content creation including compelling branded filters”).
Webster does not explicitly teach OTT content provider and OTT video content (Webster teaches content provider as stated in paragraph 0047, lines 1-4, states “Broadcast Television Shows (800), Broadcast Commercials (810), Media Streaming Platforms (820) are some example destinations for the highly augmented UGC Spot Media”). Paragraph 0150, lines 3-7, states “In some implementations, at least some of the provided user-generated content is incorporated in a broadcast presentation, such as a television episode broadcast, a commercial, a movie, an Internet streaming broadcast, etc”. Webster teaches Internet streaming, however, Webster does not explicitly disclose that those content are delivered via Over-the-Top (OTT)). 
Klappert teaches OTT content provider and OTT video content (paragraph 0004, lines 6-7, states “the media assets are available from a plurality of over-the-top content providers”. paragraph 0120, lines 14-16, teaches OTT content include OTT video content, in paragraph 0120, as stated “Examples of OTT content providers include YOUTUBE, NETFLIX, and HULU, which provide audio and video via IP packets.”).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Webster to incorporate the teaching of Klappert to include OTT content provider to provide OTT video content. One would be motivated to so since OTT content provider can deliver OTT video content without the involvement of a multiple-system operator in the control or distribution of the OTT video content (see paragraph 0058 of Klappert).
Webster does not explicitly teach storing the container. 
- Dote teaches:
storing the container (paragraph 0044, lines 6-7, teaches creating a container in a repository as stated “a user creates a container in the content repository 205”);
the content URL being linked to a container (paragraph 0032, lines 50-53, teaches URL linked to a container as stated “The containers can be located at a network location and a URL representing each container as well as URLs representing each attachment can be generated”);
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Webster to incorporate the teaching of Dote to about creating container linked to a URL for storing and accessing UGC. One would BE motivated to do so since (see at least paragraphs 0021 and 22 of Dote).
Claim 13 is directed towards a system performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a system performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 15 is directed towards a system performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a system performing the method of claim 6. Accordingly, it is rejected under similar rationale.
As to claim 19, the rejection of claim 11 is incorporate. Webster, in view of Klappert and Dote, teaches all the limitations of claim 11 as shown above.
Webster further teaches further comprising: curate the UGC by the OTT content provider; and approve the UGC by the OTT content provider (paragraph 0025, lines 14-18, states “The broadcaster uses an interface to see all content the consumer audience creates in real-time and instantly moderates, curates, and allows spot media to be immediately created for use within the broadcast show, broadcast commercial, and/or streamed media”. See paragraph 0067 for detail about curating).	
As to claim 20, the rejection of claim 11 is incorporate. Webster, in view of Klappert and Dote, teaches all the limitations of claim 11 as shown above.
Webster further teaches wherein [[a graphical user interface (GUI)]] for the content server is presented in a web browser application on the user device in response to activation of the content URL (paragraph 0032 states “Consumer device interfaces (100) are encompassed by a variety of mobile and non-mobile personal computing devices and interfaces. Most commonly these would be mobile phones capable of running apps and/or web browsers, recording audio and/or video, and providing a method for text entry”).
Webster does not explicitly teach a graphical user interface (GUI).
Klappert teaches graphical user interface (GUI) (paragraph 0056, lines 13-14, teaches graphical user interface as stated “Interactive media guidance applications may generate graphical user interface screens”).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Webster and Klappert to incorporate the teaching of GUI. One would have been motivated to use a GUI for the content system to navigate, locate and select content (paragraph 0056, lines 13-16, of Klappert).
Claims 7, 8, 10, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Webster, in view of Klappert, further in view of Dote, and further in view of Garg (“Website URL To QR Code: Get People To Visit Your Website Easily”, an online NPL by Gautam Garg, Posted on: August 5, 2014; URL: https://scanova.io/blog/blog/2014/08/05/website-url-to-qr-code/), hereinafter, Garg.
As to claim 7, the rejection of claim 1 is incorporate. Webster, in view of Klappert and Dote, teaches all the limitations of claim 1 as shown above.
Webster, in view of Klappert, teaches OTT video content, scanning the QR code by the user device, providing a graphical user interface (GUI) for the content system in response to activation of the content URL; and accessing the content URL   to upload the UGC as related to the OTT video content (see claims 1-3 rejections as shown above).
Webster further teaches further comprising: including a Quick Response (QR) code in the [[OTT video]] content, [[the QR code containing]]  the content URL linked to the OTT video content;  (paragraph 0025 states “This disclosed technology allows broadcasters to use a white-label consumer sharing experience dropped into programming through a vanity URL or other logical address displayed as a digital onscreen image ("broadcast bug") during a show. It provides the consumer audience with seamless content creation including compelling branded filters”. Paragraph 0032, line 15, teaches link image can be a QR code. Also see claims 1, 2 rejections as shown above. Also see claim 1 rejection as shown above).
Webster does not explicitly teach the QR code containing the content URL; extracting the content URL from the QR code (while Webster teaches using QR code to access the link to provide the UGC, however, Webster does not explicitly mention that QR code contains a URL).
Garg teaches the QR code containing the content URL; extracting the content URL from the QR code (see page 4 discussing generating a website URL QR code that contains the URL, and extracting the URL by scanning the QR code, and accessing the website associated with the URL).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Webster and Klappert to incorporate the teaching of Garg of generating a website URL QR code that contains the URL. One would be motivated to so since such QR code provide faster and easier way to access a website (page 3 of Garg).
Claim 8 recites limitations like the combination of the limitations of claim 1-3 and 7. Accordingly, it is rejected under similar rationale.
Regarding claim 10:
Claim 10 recites limitations like the combination of the limitations of claims 1, 2, 3, 4, 7, 8. Accordingly, it is rejected under similar rationale.
Claim 12 is directed towards a system performing the methods of claims 7. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a system performing the methods of claims 3 and 7. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards a system performing the method of claim 8. Accordingly, it is rejected under similar rationale.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Webster, in view of Klappert, further in view of Dote, and further in view of Blong et al. (US PGPUB No. 20170017658), hereinafter, Blong.
As to claim 9, the rejection of claim 1 is incorporate. Webster, in view of Klappert and Dote, teaches all the limitations of claim 1 as shown above.
Webster, in view of Klappert, teaches OTT content provider and OTT video content (see claim 1 rejection as shown above).
Webster further teaches further comprising: curating the UGC by the [[OTT]] content provider, [[including montage creation]]; and approving the UGC by the [[OTT]] content provider (paragraph 0025, lines 14-18, states “The broadcaster uses an interface to see all content the consumer audience creates in real-time and instantly moderates, curates, and allows spot media to be immediately created for use within the broadcast show, broadcast commercial, and/or streamed media”. See paragraph 0067 for detail about curating).	
Webster does not teach including montage creation.
Blong teaches including montage creation (paragraph 0011, lines 8-12, teaches video montage creation as  stated “A user may create and/or select media files (e.g., create video clips from original source work, select preexisting video clips, etc.) to identify a set of media files to be combined to create a media file of new media content (e.g., create and/or select video clips to combine to create a video montage).”)
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Webster and Klappert to incorporate the teaching of Blong (paragraph 0001 of Blong).

Conclusion
The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



	March 8, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        

/UZMA ALAM/Primary Examiner, Art Unit 2457